Case 2:19-cv-00426-ALB-WC Document 1 Filed 06/18/19 Page 1 of 4




                          2:19-cv-00426-ALB-WC
Case 2:19-cv-00426-ALB-WC Document 1 Filed 06/18/19 Page 2 of 4
Case 2:19-cv-00426-ALB-WC Document 1 Filed 06/18/19 Page 3 of 4
    Case 2:19-cv-00426-ALB-WC Document 1 Filed 06/18/19 Page 4 of 4                                   .     I.
                                                          sal
=


                                                                                   1i
                                                                                    36104


                                                                                      17
                                                                                       "
                                                                                                  ?MP
                                                                                                  agl
                                                                                                    iTi

                                                                                             " $1 ...1130
                                                                                                          E PAID




                                                                                              R2304P116001-05

                                                                                            ".•                    —we




                                                                    z:),Y          rcLi..‘÷


                                           e'd1:
                                               AcL,11)'Litv
                                                 CNA_                 6717;-

                                                                t.SCrl'Yx:Q'L"io
